460 F.2d 1065
Ethel LEVY, Plaintiff-Appellant,v.Tom O'MALLEY, etc., et al., Defendants-Appellees.
No. 71-2598 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
May 23, 1972.Rehearing Denied June 13, 1972.

Ethel Levy, pro se.
Larry Levy, Asst. Gen. Counsel, Charles C. Anderson, William B. Corbett, Jr., Div. of Securities, Dept. of Banking and Finance, Tallahassee, Fla., for defendants-appellees.
Before WISDOM, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:


1
The order of the district court denying appellant's motion for a preliminary injunction and dismissing the complaint is affirmed.  See Levy v. Norred, 5 Cir. 1971, 448 F.2d 653; Levy v. Norred, 5 Cir. 1972 [No. 71-2865, April 14, 1972].



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I